Case: 16-17149   Date Filed: 05/29/2020    Page: 1 of 25



                                                               [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-17149
                            ________________________

                        D.C. Docket No. 4:14-cv-00110-CDL



LEON TOLLETTE,

                                                    Petitioner - Appellant,

versus

WARDEN, GEORGIA DIAGNOSTIC PRISON,

                                                    Respondent - Appellee.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Georgia
                           ________________________

                                   (May 29, 2020)

Before ED CARNES, Chief Judge, and JORDAN and MARCUS, Circuit Judges.

PER CURIAM:

         Leon Tollette traveled from Los Angeles, California, to help Xavier Womack

and Jakeith Robinson with the armed robbery of a Brink’s armored truck in
              Case: 16-17149     Date Filed: 05/29/2020   Page: 2 of 25



Columbus, Georgia. The three men followed the truck to SouthTrust bank. As John

Hamilton returned to the truck with a money bag, Mr. Tollette approached from

behind and shot him at close-range in the head, back, and legs, killing him in the

process. The drivers of the Brink’s truck and of a nearby Wells Fargo truck shot at

Mr. Tollette as they chased him, with Mr. Tollette and Mr. Womack returning fire.

Mr. Tollette also tried to shoot the responding police officers but surrendered when

he ran out of bullets. See Tollette v. State, 621 S.E. 2d 742, 745–46 (Ga. 2005).

      Georgia charged Mr. Tollette with malice murder, armed robbery, and other

crimes related to the killing of Mr. Hamilton. On the first day of jury selection, Mr.

Tollette pleaded guilty to malice murder, felony murder, armed robbery, possession

of a firearm by a convicted felon, possession of a firearm during the commission of

a crime, and two counts of aggravated assault.

      After a sentencing proceeding, the jury returned a death sentence for Mr.

Tollette’s murder of Mr. Hamilton after finding beyond a reasonable doubt that there

were two aggravating factors: (1) Mr. Tollette committed the murder during another

capital felony (i.e., armed robbery); and (2) Mr. Tollette committed the murder to

obtain money. The trial court sentenced Mr. Tollette to death for the murder,

imposed a life sentence for the armed robbery, and terms of years for the other

crimes. The trial court later denied Mr. Tollette’s motion for a new trial.

      The Georgia Supreme Court affirmed Mr. Tollette’s convictions and


                                          2
                Case: 16-17149       Date Filed: 05/29/2020       Page: 3 of 25



sentences on direct appeal. In part, it concluded that trial counsel did not render

ineffective assistance with respect to mitigation at sentencing and that Mr. Tollette

suffered no prejudice from counsel’s failure to call his sister as a witness at the

sentencing proceeding. See id. at 745–50.

       The state post-conviction court denied Mr. Tollette’s habeas corpus petition,

and the Georgia Supreme Court denied a certificate of probable cause. Mr. Tollette

then filed a federal habeas corpus petition under 28 U.S.C. § 2254, but the district

court denied relief. Following a review of the record, and with the benefit of oral

argument, we affirm the district court’s decision.1

                                                I

       The district court’s denial of Mr. Tollette’s habeas corpus petition is subject

to plenary review. See Fults v. GDCP Warden, 764 F.3d 1311, 1313 (11th Cir.

2014). But because his habeas corpus petition is governed by the provisions of the

Antiterrorism and Effective Death Penalty Act, Pub. L. No. 104–132, 110 Stat. 1214

(1996), Mr. Tollette can obtain relief only if the state court’s adjudication of a claim

was “contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court,” or was “based on an

unreasonable determination of the facts in light of the evidence presented in the State


1
 Because we write for the parties, we assume their familiarity with the record and set out only
what is necessary to explain our decision. As to any contentions not discussed in this opinion, we
summarily affirm.
                                                3
              Case: 16-17149    Date Filed: 05/29/2020    Page: 4 of 25



court proceeding.” 28 U.S.C. § 2254(d)(1)–(2). AEDPA thus “imposes a highly

deferential standard for evaluating state-court rulings and demands that state-court

decisions be given the benefit of the doubt.” Trepal v. Sec’y, Fla. Dep’t of Corr.,

684 F.3d 1088, 1107 (11th Cir. 2012) (quoting Hardy v. Cross, 565 U.S. 65, 66

(2011)). This standard is “difficult to meet.” Metrish v. Lancaster, 569 U.S. 351,

358 (2013).

      A state court decision is “contrary to” clearly established federal law when “it

arrives at an opposite result from the Supreme Court on a question of law, or when

it arrives at a different result from the Supreme Court on ‘materially

indistinguishable’ facts.” Owens v. McLaughlin, 733 F.3d 320, 324 (11th Cir.

2013) (quoting Williams v. Taylor, 529 U.S. 362, 405 (2000)). See, e.g., Premo v.

Moore, 562 U.S. 115, 131 (2011) (“A state-court adjudication of the performance of

counsel under the Sixth Amendment cannot be ‘contrary to’ Fulminante,

for Fulminante—which involved the admission of an involuntary confession in

violation of the Fifth Amendment—says nothing about the Strickland standard of

effectiveness.”). A state court decision cannot be contrary to clearly established

federal law “where no Supreme Court precedent is on point.” Washington v. Crosby,

324 F.3d 1263, 1265 (11th Cir. 2003).

      “[A]n unreasonable application of federal law is different from an incorrect

application of federal law.” Harrington v. Richter, 562 U.S. 86, 101, (2011)


                                          4
              Case: 16-17149     Date Filed: 05/29/2020     Page: 5 of 25



(emphasis in original and quotation marks and citation omitted). As the Supreme

Court has put it:

      [A]n unreasonable application [of clearly established federal law] must
      be objectively unreasonable, not merely wrong; even clear error will
      not suffice. Rather, as a condition for obtaining habeas corpus from a
      federal court, a state prisoner must show that the state court’s ruling on
      the claim . . . was so lacking in justification that there was an error well
      understood and comprehended in existing law beyond any possibility
      for fairminded disagreement.

White v. Woodall, 572 U.S. 415, 419–20 (2014) (internal quotation marks and

citations omitted).

      Under § 2254(d)(2), a federal court must afford “substantial deference” to a

state court’s factual determinations. Brumfield v. Cain, 576 U.S. 305, 135 S. Ct.

2269, 2277 (2015). And it must presume that those findings are correct unless the

petitioner rebuts that presumption by “clear and convincing evidence.” Parker v.

Head, 244 F.3d 831, 836 (11th Cir. 2001) (quoting § 2254(e)(1)). But “[i]f the

petitioner can rebut that presumption, we are not bound to defer to unreasonably-

found facts or to the legal conclusions that flow from them.” Tanzi v. Sec’y, Fla.

Dep’t of Corr., 772 F.3d 644, 651 (11th Cir. 2014) (citation and internal quotation

marks omitted) (also explaining that the presumption of correctness is limited to

findings of facts and does not apply to mixed determinations of law and fact).

      With these principles in mind, we address Mr. Tollette’s arguments.




                                           5
              Case: 16-17149      Date Filed: 05/29/2020   Page: 6 of 25



                                           II

      Mr. Tollette contends that the prosecutor made several incorrect and improper

statements during closing argument and argues that those statements entitle him to a

new sentencing proceeding. Like the district court, we conclude that Mr. Tollette is

not entitled to habeas relief on this claim.

      Claims of prosecutorial misconduct based on purportedly improper remarks

are subject to a two-part test: “(1) the remarks must be improper, and (2) the remarks

must prejudicially affect the substantial rights of the defendant.” Conner v. GDCP

Warden, 784 F.3d 752, 769 (11th Cir. 2015) (citation omitted). The Supreme Court

has held that improper prosecutorial arguments and statements can render a death

sentence unconstitutional if they “so infected the trial with unfairness as to make the

resulting conviction a denial of due process.” Darden v. Wainwright, 477 U.S. 168,

181 (1986) (quotation marks and citation omitted). To succeed, therefore, Mr.

Tollette must show that the “improper argument[s] rendered the sentencing stage

trial fundamentally unfair.” Romine v. Head, 253 F.3d 1349, 1366 (11th Cir. 2001).

In a capital case like this one, “[a]n improper prosecutorial argument . . . render[s] a

capital sentencing proceeding fundamentally unfair if there is a reasonable

probability that the argument changed the outcome, which is to say that absent the

argument[s] the defendant would not have received a death sentence.” Id. (internal

citation omitted).


                                           6
              Case: 16-17149    Date Filed: 05/29/2020   Page: 7 of 25



      In deciding whether a prosecutor’s arguments deny a defendant due process,

a court considers “(1) whether the remarks were isolated, ambiguous, or

unintentional; (2) whether there was a contemporaneous objection by defense

counsel; (3) the trial court’s instructions; and (4) the weight of aggravating and

mitigating factors.” Land v. Allen, 573 F.3d 1211, 1219–20 (11th Cir. 2009)

(citation omitted). Also relevant is “the degree to which the challenged remarks

have a tendency to mislead the jury and to prejudice the accused,” and “the strength

of the competent proof to establish the guilt of the accused.” Davis v. Zant, 36 F.3d

1538, 1546 (11th Cir. 1994) (citations omitted).

      Mr. Tollette argues that the prosecutor obfuscated the difference between a

life sentence without the possibility of parole and life imprisonment; misrepresented

the number of years before he would be parole eligible; referred to life imprisonment

as life with parole over the trial court’s corrections; improperly told the jury that

most murders are not death eligible; and invoked religious authority as mandating a

death sentence. Mr. Tollette asserts that these improper statements, among other

things, led to jury confusion about the possible sentences available. According to

Mr. Tollette, the statements—which he says the trial court failed to cure—violated

due process by making the trial fundamentally unfair, increased the likelihood of the

death penalty, and undermined confidence in the outcome of the case.

      On direct appeal, the Georgia Supreme Court addressed Mr. Tollette’s


                                         7
              Case: 16-17149     Date Filed: 05/29/2020   Page: 8 of 25



arguments concerning the prosecutor’s remarks during closing argument. Noting

that no objections to certain of the remarks had been made by the defense, the

Georgia Supreme Court held that there was no “reasonable probability” that any

improper arguments “led to the imposition of a death sentence.” Tollette, 621 S.E.

2d at 747. With respect to the prosecutor’s statement that “the just punishment under

a lot of religions would be death for what [Mr. Tollette did],” the Georgia Supreme

Court agreed with Mr. Tollette that the argument was “improper,” but concluded that

there was no reasonable probability that it led to the jury’s imposition of a death

sentence. See id. at 748. With respect to the prosecutor’s arguments that “prison is

too good for [Mr. Tollette]” and that “prison for seven years and re-paroled” was

insufficient, the Georgia Supreme Court ruled that they too were improper—because

the likelihood of parole is generally “an improper subject matter for argument by

counsel”—but similarly concluded that they were “entirely harmless.” Id. The “jury

had life without parole as an available sentence and was properly charged, through

an original charge and an additional charge given during deliberations, that a

sentence of life without parole would mean that [Mr.] Tollette would never be

eligible for parole unless later adjudicated innocent.” Id.

      The district court acknowledged that the Georgia Supreme Court did not cite

any federal cases in discussing Mr. Tollette’s prosecutorial misconduct claims but

concluded that those claims had been adjudicated on the merits on direct appeal. See


                                          8
                 Case: 16-17149   Date Filed: 05/29/2020   Page: 9 of 25



D.E. 43 at 76–83. It noted, as well, that Mr. Tollette had also failed to cite in his

direct appeal brief the federal cases on which he now relied, and perhaps that was

the reason the Georgia Supreme Court did not cite or discuss federal law. See id. at

77–78 & nn. 24, 25. The district court also observed that the Georgia Supreme

Court’s substantive analysis was interchangeable (i.e., equivalent) with federal law.

See id. at 79.

      On the merits, the district court first rejected Mr. Tollette’s argument that the

Georgia Supreme Court failed to undertake a holistic due process review and

consider all of the improper arguments together to assess their cumulative impact on

the sentencing proceeding. “[W]hile the Georgia Supreme Court discussed each

allegedly improper comment separately, it necessarily had to look at the entire

sentencing hearing, including all other improper arguments, to determine if the death

sentence was ‘imposed under the influence of passion, prejudice, or any other

arbitrary factor.’ O.C.G.A. § 17-8-75(c)(1).” Id. at 81–82. The district court then

concluded that the Georgia Supreme Court’s lack of prejudice determination was

subject to deference under AEDPA and was not unreasonable. The district court

also specifically addressed the prosecutor’s improper references to religion.

Applying Eleventh Circuit law, it concluded for several reasons that the Georgia

Supreme Court’s decision about lack of prejudice was not unreasonable. First, the

prosecutor’s religious references were “isolated and brief,” and “[r]eligion in no way


                                           9
             Case: 16-17149     Date Filed: 05/29/2020    Page: 10 of 25



permeated [the prosecutor’s] entire argument.” Id. at 85. Second, Mr. Tollette’s

counsel did not object to the religious references, and that failure weighed “against

finding the argument was severe enough to render the sentencing hearing

fundamentally unfair.” Id. Third, Mr. Tollette’s counsel countered the prosecutor’s

references to religion with his own religious argument, asking the jury to ask itself

“What would Jesus do”? Id. at 85–86. Mr. Tollette’s counsel, the district court

reasoned, was able to “lessen the impact of the prosecutor’s improper religious

argument by countering with his own plea for the jurors to look to their religious

values when deciding [Mr.] Tollette’s fate.” Id. at 86. Fourth, the trial court had sua

sponte instructed the jury—albeit during the defense’s closing argument—that it was

“not [to] invoke your religious beliefs to determine punishment in this case.” Id.

This instruction, concluded the district court, was “certainly broad enough to lessen

any prejudicial impact from the prosecutor’s improper comments.” Id. at 87. Fifth,

the “strength of the aggravating factors”—including the planning of the armed

robbery, Mr. Tollette’s lying in wait, Mr. Tollette’s shooting of Mr. Hamilton from

behind, and Mr. Tollette’s shooting at the police—when “compared to the lack of

evidence in mitigation”—the “only mitigation evidence was a plea from [Mr.]

Tollette’s mother”—also cut against a finding of prejudicial impact. Id.

      Like the Georgia Supreme Court, we conclude that the prosecutor’s comments

about parole and religion were improper. See, e.g., Romine, 253 F.3d at 1366–67.


                                          10
              Case: 16-17149     Date Filed: 05/29/2020    Page: 11 of 25



Applying AEDPA deference, however, we agree with the district court that the

decision of the Georgia Supreme Court regarding prejudice was not unreasonable.

To the thorough analysis of the district court, we add only that the Georgia Supreme

Court’s decision is consistent with the Supreme Court’s opinion in Darden.

      In Darden, the prosecutor made a closing argument condemned by every court

that reviewed it. See Darden, 477 U.S. at 179. There, a jury found a habeas

petitioner guilty of murder, robbery, and assault with intent to kill. See id. at 170.

During closing argument, the prosecution blamed the crime on the department of

corrections for furloughing the defendant, implied that the death penalty would be

the only guarantee against future similar acts, and referred to the defendant as an

“animal.” Id. at 180. The Supreme Court held that those comments “did not deprive

[the defendant] of a fair trial” because the “prosecutors’ argument did not manipulate

or misstate the evidence, nor did it implicate other specific rights of the accused such

as the right to counsel or right to remain silent.” Id. at 181–82. Overwhelming

evidence supported a guilty finding on all charges and “reduced the likelihood that

the jury’s decision was influenced by argument.” Id. at 182. The “bar for granting

habeas based on prosecutorial misconduct is a high one.” Allen, 573 F.3d at 1220.

For the reasons given by the district court, the Georgia Supreme Court’s decision

with respect to prejudice was not an unreasonable application of federal law as

established by the Supreme Court.


                                          11
             Case: 16-17149     Date Filed: 05/29/2020   Page: 12 of 25



                                         III

      Mr. Tollette asserts two ineffective assistance of counsel claims. First, he

contends that his trial counsel (and the counsel who represented him on the new trial

motion) did not properly investigate or present available mitigating evidence at

sentencing. Second, he argues that his appellate counsel failed to raise his trial

counsel’s (and new trial counsel’s) deficient performance with respect to mitigation.

These claims present “mixed question[s] of law and fact subject to de novo review.”

Williams v. Allen, 542 F.3d 1326, 1336 (11th Cir. 2008) (quoting McNair v.

Campbell, 416 F.3d 1291, 1297 (11th Cir. 2005)). But, as noted above, claims

adjudicated on the merits by a state court receive deference under AEDPA.

                                         A

      The Sixth Amendment entitles criminal defendants to the “effective assistance

of counsel”—that is, representation that does not fall “below an objective standard

of reasonableness” considering “prevailing professional norms.” Strickland v.

Washington, 466 U.S. 668, 686, 688 (1984). That standard is necessarily a general

one, as it requires “[n]o particular set of detailed rules for counsel’s conduct can

satisfactorily take account of the variety of circumstances faced by defense counsel

or the range of legitimate decisions regarding how best to represent a criminal

defendant.” Id. at 688–89. The question is whether counsel’s conduct is “outside

the wide range of professionally competent assistance.” Id. at 690.


                                         12
               Case: 16-17149   Date Filed: 05/29/2020    Page: 13 of 25



      To succeed on his ineffective assistance of counsel claims, Mr. Tollette must

show two things. He must demonstrate that “counsel’s representation fell below an

objective standard of reasonableness,” and he must establish that “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Padilla v. Kentucky, 559 U.S. 356, 366

(2010) (quotation marks and citation omitted).

      When addressing performance, courts review counsel’s conduct in a “highly

deferential” manner and “must indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance.” Strickland, 466

U.S. at 689.     To overcome the Strickland presumption of reasonableness, Mr.

Tollette must show that “no competent counsel would have taken the action that his

counsel did take.” Chandler v. United States, 218 F.3d 1305, 1315 (11th Cir.

2000) (en banc). In other words, if “some reasonable lawyer at the trial could have

acted, in the circumstances, as defense counsel acted at trial,” Waters v. Thomas, 46

F.3d 1506, 1512 (11th Cir. 1995) (en banc), then Mr. Tollette cannot establish

deficient performance.

      With respect to prejudice, Mr. Tollette must demonstrate a “reasonable

probability that, absent [counsel’s] errors, the sentencer would have concluded that

the balance of aggravating and mitigating circumstances did not warrant death.”

Pooler v. Sec’y, Fla. Dep’t of Corr., 702 F.3d 1252, 1270 (11th Cir. 2012) (citation


                                          13
              Case: 16-17149     Date Filed: 05/29/2020    Page: 14 of 25



omitted). In a state like Georgia, where jury unanimity is required for a sentence of

death, the question is whether there is “a reasonable probability that at least one juror

would have struck a different balance” and voted against the death penalty. See

Wiggins v. Smith, 539 U.S. 510, 537 (2003).

      A “reasonable probability” is one that is “sufficient to undermine confidence

in [the sentence],” and does not require a showing that “counsel’s deficient conduct

more likely than not altered the outcome of [the petitioner’s] penalty

proceeding.” Porter v. McCollum, 558 U.S. 30, 44 (2005) (quoting Strickland, 466

U.S. at 693–94). Nevertheless, “[t]he likelihood of a different result must be

substantial, not just conceivable.” Evans v. Sec’y, Dep’t of Corr., 703 F.3d 1316,

1327 (11th Cir. 2013) (en banc) (citation omitted). To assess the probability of a

different outcome, courts consider “the totality of the available mitigation

evidence—both that adduced at trial, and the evidence adduced in the habeas

proceeding—and reweigh it against the evidence in aggravation.” Porter, 558 U.S.

at 41 (citation omitted and alterations adopted).

                                           B

      Mr. Tollette’s mother was the only defense witness at sentencing. See

Tollette, 621 S.E. 2d at 749. She testified that she never married Mr. Tollette’s

father; Mr. Tollette had three brothers and two sisters and was a good, loveable, and

obedient child; they were a “family of love;” Mr. Tollette played sports when young


                                           14
             Case: 16-17149     Date Filed: 05/29/2020   Page: 15 of 25



and did well in school until he met up with “the wrong group;” Mr. Tollette and his

stepfather did not have a father-son relationship and were not as close as she would

have liked (though Mr. Tollette did respect his stepfather); Mr. Tollette left home at

sixteen without her consent because he became associated with the wrong crowd and

wanted to experiment “with some things he knew” he could not do while staying at

home; Mr. Tollette had a great relationship with his own son; Mr. Tollette was in

jail from time to time but would call her regularly; and Mr. Tollette had no drug

problem that she knew of. She apologized to Mr. Hamilton’s family and begged the

jury to spare Mr. Tollette’s life. See D.E. 43 at 38 (district court order summarizing

the testimony of Mr. Tollette’s mother).

      Mr. Tollette argues that his trial counsel (and the counsel who represented him

on the new trial motion) ignored “red flags” and did not properly investigate,

develop, and present mitigation evidence to counter the state’s aggravating evidence

and depiction of the murder. He contends that counsel conducted an 11th hour pro

forma investigation that was unreasonable and that did not support their strategic

decisions. Sidestepping the matter of performance, we affirm the district court’s

denial of habeas relief because the Georgia Supreme Court did not unreasonably

conclude that Mr. Tollette failed to demonstrate prejudice under Strickland.

                                           1

      Mr. Tollette asserts that with a more timely investigation and expert witnesses,


                                           15
               Case: 16-17149        Date Filed: 05/29/2020       Page: 16 of 25



counsel could have made a credible argument that his actions were a result of or

impacted by his upbringing, his early exposure to alcohol, drugs, and violence, and

his mental health issues. In Mr. Tollette’s view, an adequate investigation would

have shown the jury that he was suffering from severe mental illness, depression,

impaired cognitive functioning, and substance abuse in the months leading to the

murder. Mr. Tollette also argues that trial counsel’s failure to use available evidence

that he was not a risk of danger in prison, and failure to interview his former

girlfriend, prejudiced his case.

       In his brief, Mr. Tollette describes the available mitigating evidence that his

counsel failed to obtain and present from several witnesses, including his sister,

Gladys Lattier, and his former girlfriend, Katrina Wilson. See Br. for Appellant at

31–34. We summarize that evidence below. 2

       ● Mr. Tollette was born to a single mother struggling with four other young

children, and grew up in the Watts and Gardena neighborhoods of Los Angeles,

where gunshots were a nightly occurrence, crime (including drug dealing) was

rampant, and unemployment and incarceration were high. His sister was responsible

for looking after him even though she was just eight years older than him. Drug use,

violence and gang activity spilled into the public schools that he and his siblings



2
 Trial counsel’s investigation and strategy, and the new mitigating evidence presented at the state
habeas proceeding, are laid out in detail in the district court’s order. See D.E. 43 at 16–55.
                                                16
               Case: 16-17149    Date Filed: 05/29/2020   Page: 17 of 25



attended.

       ● Without a father, Mr. Tollette looked to his older brothers as father figures

and protectors. Two of those brothers left home when he was, respectively, six and

thirteen. After that, his grades declined, and he gravitated towards gangs. According

to cultural anthropologist Dr. Diego Virgil, his gang affiliation was virtually

inevitable and predictable given his upbringing, and the gangs filled the vacuum left

by his dysfunctional family and impoverished community.

       ● Due to the problems he encountered, Mr. Tollette had low self-esteem,

anxiety, and depression, which left him predisposed to drug and alcohol addiction.

In the months leading up to the murder, he experienced his most serious episode of

depression due to a confluence of events, including the arrest of his girlfriend

(leading to his loss of living arrangements), the death of his biological father, his

lack of success in the music business, and his lack of success in dealing drugs due

to his own alcohol and drug abuse. He also had mental health issues, including

recurrent episodes of major depression and chronic low self-esteem, as described by

Dr. Michael Hilton, a forensic psychiatrist.

       ● Mr. Tollette had a lack of significant disciplinary history while incarcerated

in California. That history indicated that he would make a positive adjustment to

prison life.

       On direct appeal, Mr. Tollette argued that the trial court should have granted


                                          17
             Case: 16-17149     Date Filed: 05/29/2020    Page: 18 of 25



his motion for a new trial because his trial counsel “did not prepare adequate

mitigation evidence,” and asserted that counsel should have called his sister, Ms.

Lattier, to testify. See Tollette, 621 S.E.2d at 749. The Georgia Supreme Court,

applying Strickland, rejected Mr. Tollette’s Sixth Amendment claim. Putting aside

the question of whether counsel’s failure to present other witnesses (including Mr.

Tollette’s sister) was constitutionally deficient, the Georgia Supreme Court

concluded that Mr. Tollette “did not suffer sufficient prejudice to warrant relief”

because the sister’s testimony “would have been merely a ‘reiteration of the mother’s

testimony.’” Id.

      On post-conviction review, the Georgia Supreme Court denied Mr. Tollette’s

application for a certificate of probable cause and again concluded that he had failed

to demonstrate prejudice resulting from the alleged ineffective assistance of trial

counsel (and the counsel who represented him on the motion for a new trial).

Although recognizing that the state habeas court had failed to apply the correct

Strickland prejudice test, the Georgia Supreme Court concluded that the evidence

Mr. Tollette presented at the state habeas hearing did not demonstrate prejudice

under Strickland:

      Nevertheless, after independently applying the correct legal principle
      to the trial and habeas record, we conclude as a matter of law that, “[i]n
      exercising its discretion once [the Petitioner] became eligible for a
      death sentence,” the jury would not have been significantly swayed by
      the testimony that the Petitioner presented on this issue in the state
      habeas proceedings. We further conclude that trial counsel’s not
                                         18
             Case: 16-17149     Date Filed: 05/29/2020    Page: 19 of 25



      utilizing testimony like that presented by the Petitioner’s new expert to
      challenge the State’s characterization of the circumstances of the
      murder did not result in prejudice sufficient to support the success of
      the Petitioner’s underlying ineffective assistance of trial counsel claim
      and thus that the Petitioner cannot show a reasonable probability that,
      had direct appeal counsel raised the ineffective assistance of motion for
      new trial counsel in litigating trial counsel’s ineffectiveness with
      respect to this issue on direct appeal, the Petitioner would have been
      granted a new trial on this basis. Therefore, the Petitioner cannot satisfy
      the cause and prejudice test to overcome the procedural bar to that
      claim, and it remains procedurally defaulted. Accordingly, we
      conclude that this issue ultimately is without arguable merit.

D.E. 12-27 at 2 (citations omitted).

      Under Hittson v. GDCP Warden, 759 F.3d 1210, 1232 (11th Cir. 2014), this

denial of a certificate of probable cause by the Georgia Supreme Court constituted

an adjudication on the merits of Mr. Tollette’s ineffective assistance of counsel

claims for purposes of AEDPA. And it is this denial that we consider under Wilson

v. Sellers, 138 S. Ct. 1188, 1193–95 (2018), with respect to the issue of prejudice.

See Knight v. Fla. Dept. of Corrections, ___ F.3d ___, 2020 WL 2092592, *9 n.3

(11th Cir. May 1, 2020).

      With respect to most of the mitigating evidence summarized above, the

district court did not address prejudice, as it found that the state habeas court had

reasonably concluded that Mr. Tollette’s trial counsel (and counsel on the motion

for a new trial) had conducted an adequate investigation and made a reasonable

choice of trial strategy based on that investigation. See D.E. 43 at 55. With respect

to some of the mitigating evidence summarized above, however, the district court
                                          19
             Case: 16-17149     Date Filed: 05/29/2020    Page: 20 of 25



did analyze prejudice. For example, concerning the failure of counsel to interview

Mr. Tollette’s former girlfriend and present her testimony, the district court—in

addition to finding that performance was constitutionally adequate—concluded that

there was no resulting prejudice. See id. at 61–62.

      Applying AEDPA deference on the issue of prejudice, we conclude that the

Georgia Supreme Court’s resolution of that issue was reasonable. And it was

reasonable both in its decision on direct appeal (with respect to the testimony of Mr.

Tollette’s sister) and in its decision denying a certificate of probable cause on

collateral review (with respect to the other mitigating evidence presented at the state

habeas proceeding). The reasons are as follows.

      First, the aggravating evidence—including the planning and carrying out of

the armed robbery and murder, Mr. Tollette’s three prior convictions, Mr. Tollette’s

gang affiliation, and the victim impact statements—was relatively strong. That is

not conclusive, but it is relevant. We note as well that Mr. Tollette apparently

showed no remorse during his statement to the police and even laughed during a

portion of that statement. See D.E. 43 at 38–39. And he apparently “pursed his lips

or bl[ew] a kiss at one of [Mr.] Hamilton’s daughters when she was walking off the

witness stand after finishing her victim impact statement.” Id. at 39 (citing D.E. 9-

2 at 61).

      Second, some of the mitigating evidence presented at the state habeas


                                          20
             Case: 16-17149       Date Filed: 05/29/2020   Page: 21 of 25



proceeding had the potential for being a two-edged sword. See, e.g., Ponticelli v.

Secretary, 690 F.3d 1271, 1296 (11th Cir. 2012). For example, the testimony about

Mr. Tollette’s gang membership was not all mitigating in nature. Mr. Tollette’s own

gang expert, Dr. James Vigil, testified that Mr. Tollette joined a drug trafficking

gang, and could have been attracted to that gang because its members had money,

nice cars, and women. Evidence about gang membership, moreover, could have

opened the door to evidence of future dangerousness, an issue Mr. Tollette’s counsel

had succeeded in keeping out.        Finally, such evidence could have also been

countered by evidence that some of Mr. Tollette’s friends eventually left the gang

and pursued legitimate careers.

      Third, the testimony from Mr. Tollette’s former girlfriend might have opened

the door to evidence of an armored truck robbery in California in which Mr. Tollette

was a suspect. Significantly, that robbery bore some similarities to the armed

robbery in which Mr. Tollette murdered Mr. Hamilton.

      Fourth, the mental health evidence in favor of Mr. Tollette was not

overwhelming.    Dr. Hilton, who testified for Mr. Tollette at the state habeas

proceeding, concluded that he had recurrent episodes of major depression and

chronic low self-esteem. Those opinions were consistent with the initial mental

evaluations of Mr. Tollette, carried out by Drs. Karen Bailey-Smith and Margaret

Fahey of West Central Georgia Regional Hospital. Drs. Bailey-Smith and Fahey


                                           21
               Case: 16-17149        Date Filed: 05/29/2020        Page: 22 of 25



found that Mr. Tollette was depressed and his insight into his condition was

deficient. Drs. Bailey-Smith and Fahey also found, however, that he had a normal

intellect, an IQ of 89, and judgment that was “relatively intact.” See D.E. 43 at 30.

Mr. Tollette had a profile of an individual who was seen by others as angry and

argumentative, and a diagnosis of personality disorder not otherwise specified with

antisocial and schizotypal features. See id. at 31. Dr. Hilton agreed with this

diagnosis. See id. at 47.

       Furthermore, a psychologist, Dr. Daniel Grant, testified at the state habeas

proceeding that Mr. Tollette was not insane or under a delusional compulsion at the

time of the murder; that he was not mentally disabled; that he was not severely

mentally ill; and that he exhibited antisocial personality traits. See id. at 47–48. Dr.

Grant had told trial counsel that there was “not much to work with,” that Mr. Tollette

suffered from borderline personality disorder, and that the “best” he could do was

testify that Mr. Tollette could be “useful” in prison if his California prison records

did not show disciplinary problems. See id. at 32–33.3




3
  Mr. Tollette argues that the state habeas court erred in not considering the totality of the post-
conviction mitigating evidence he presented. See Br. for Appellant at 48–49. But we are not
reviewing the prejudice determination of the state habeas court. Rather, we are reviewing (and
giving AEDPA deference to) the Georgia Supreme Court on direct appeal and in denying a
certificate of probable cause on collateral review. And there is no claim that the Georgia Supreme
Court failed to view the mitigating evidence holistically. In any event, we have considered all of
the mitigating evidence cumulatively in conducting our own review on the matter of prejudice.
                                                22
              Case: 16-17149     Date Filed: 05/29/2020    Page: 23 of 25



                                           2

      Mr. Tollette separately contends that trial counsel could have and should have

presented evidence to counter the state’s characterization of the shooting as an

execution-style murder. He asserts that, contrary to what some of the state’s

witnesses (such as Cornell Christian and Sherry Ziegler) testified, there was

evidence that his first shot was not to Mr. Hamilton’s head.

      In his statement to the police after the murder (which was played for the jury

at the sentencing proceeding), Mr. Tollette said that he shot when Mr. Hamilton

turned around and saw him and continued to shoot out of fear because Mr. Hamilton

did not fall when first shot. The testimony of Dr. Geoffrey Smith, the medical

examiner, and Ralph Tressel, a crime scene analyst, at the state habeas proceeding

also indicated that Mr. Tollette did not first shoot Mr. Hamilton in the head. For

example, Mr. Tressel testified that Mr. Tollette’s first two shots were to the legs, the

third was to the back, and the fourth was to the head. Mr. Tressel did not believe

that Mr. Tollette had approached Mr. Hamilton from behind and shot him in the back

of the head. Dr. Smith testified that the shots to the legs entered from the front, and

Mr. Hamilton most likely had to have been facing upward when he received those

wounds. If Mr. Hamilton had been shot in the head first and fallen on the ground

face down, then he could not have sustained those shots in the legs because the

trajectories would have been wrong. So the likely scenario is that Mr. Hamilton was


                                          23
             Case: 16-17149     Date Filed: 05/29/2020   Page: 24 of 25



shot in the legs while he was still standing. See Br. for Appellant at 41–47.

      The district court, applying AEDPA deference, concluded that the Georgia

Supreme Court’s decision on prejudice as to this evidence concerning the sequence

of the shots, see D.E. 12-27 at 1–2, was reasonable: “A fairminded jurist could

conclude that there was no reasonable probability of a different sentence even if the

jury thought [Mr.] Tollette shot [Mr.] Hamilton first in both of his legs to disable

him and then placed the gun six inches from [Mr.] Hamilton’s head and pulled the

trigger.” D.E. 43 at 69.

      We agree with the district court that the Georgia Supreme Court’s prejudice

determination was reasonable. First, two eyewitnesses (Mr. Christian and Ms.

Ziegler) testified that Mr. Tollette first shot Mr. Hamilton in the head. Second, Dr.

Smith admitted that he did not “know the order in which the gunshot[s] were

sustained,” and indicated that “there are a number of possibilities.” D.E. 43 at 67

(quoting D.E. 10-24 at 19). Third, Mr. Tressel based his opinion in part on Mr.

Tollette’s statement to the police. See id. at 66 n.23. Fourth, even if Mr. Tollette

first shot Mr. Hamilton in the legs and in the back, he then also shot him in the head

from very close range. The jury could have easily found that the sequence of shots—

even under Mr. Tollette’s account—still amounted to an execution-style killing of

Mr. Hamilton.




                                         24
             Case: 16-17149     Date Filed: 05/29/2020    Page: 25 of 25



                                          3

      As noted, Mr. Tollette contends that his appellate counsel rendered deficient

performance by not raising the deficient performance of trial counsel (and counsel

who represented him on the motion for a new trial) with respect to their

representation at sentencing. Because Mr. Tollette has failed to demonstrate that his

trial counsel or his new trial counsel rendered deficient performance, it follows that

appellate counsel did not fall below the Sixth Amendment standard. See Brooks v.

Comm’r, 719 F.3d 1292, 1300 (11th Cir. 2013). See also Brown v. United States,

720 F.3d 1316, 1335 (11th Cir. 2013) (“It is also crystal clear that there can be no

showing of actual prejudice from an appellate attorney’s failure to raise a meritless

claim.”).

                                         IV

      The district court’s denial of Mr. Tollette’s habeas corpus petition is affirmed.

      AFFIRMED.




                                         25